Final decree, in so far as appealed from, affirmed, with costs to respondents who have filed briefs on this appeal. No opinion. Young, Kapper, Scudder and Tompkins, JJ., concur; Lazansky, P. J., concurs except as to “ non-railroad parcels ” which were subject to easement that ten-foot strip be used for courtyard purposes, as to which he dissents. The “ railroad parcels ” were never burdened with that easement. It is conceded that the 1890 proceedings cast that burden on the “ non-railroad parcels.” Nothing in the record warrants the conclusion that they have been released therefrom. Even with the burden of such easements, the ten-foot strip may have substantial value and deprivation of it may give rise to consequential damages.